Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 08/30/2021. Claims 1-8 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the end" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 refers to the lateral grooves having axially outer ends and the protector ribs as having an upper and lower end and it is unclear about which of the end ‘the end’ in claim 2 is referring to. For examination purposes, ‘the end’ will be interpreted as being the at least one of the radially upper end or the radially lower end of each protector ribs.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohara (US 2010/0288409 A1).
Regarding claim 1, Ohara teaches a pneumatic tire (Para. [0030]) comprising a tread (Fig. 1, Ref. Num. 3) having a shoulder with lateral grooves (Fig. 3, The grooves in the tread, 3, extending towards the shoulder) alternatingly formed between lugs (Fig. 3, tread rubber in between the lateral grooves) in a circumferential direction, the lateral grooves, extending axially outwardly from a corner of the tread, a sidewall (Fig. 1, Ref. Num. 2), protector ribs (Fig. 3, Ref. Num. 11, the circumferential projects that extend in between the blocks 12 and 14) projecting from a profile of the tire having radially upper ends and radially lower ends (Fig. 3, the ends of the ribs 11 that are on the radially upper and lower side), wherein a shape of a cross-section of at least one of the radially upper end or the radially lower end is convex inward (Fig. 2, Ref. Num. 11), and wherein each protector rib is arranged so at least a part of the radially upper end contacts and entire width of one of the lateral grooves (Fig. 3, Ref. Num. 11, each lateral groove ends running into the protector rib 11). Each of the lateral grooves completely contact the radially upper end of the protrusion portion (11) of the protector rib.
Regarding claim 3, Ohara teaches that the shape of the cross-section is a curved line (Fig. 2, Ref. Num. 11).
Regarding claim 4, Ohara teaches that the shape of the cross-section is a circular arc (Fig. 2, Ref. Num. 11).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2010/0288409 A1) as applied to claim 1 above, and further in view of Barton (US 2011/0126950 A1).
Regarding claim 2, Ohara does not teach that an intersection angle of the end relative to the profile is not greater than 10°.
In an analogous art, Barton teaches that an intersection angle (Fig. 3, Ref. Num. α) of the end relative to the profile line is less than 45° and more preferably as small as possible (Para. [0032]). Barton does not expressly disclose a value of not greater than 10°; however, it would have been obvious to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohara with Barton in order to set the intersection angle of the end relative to the profile as less than 45° and preferably as small as possible. This modification will prevent the sidewall blocks from snagging on objects (Barton; Para. [0032]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US Patent No. 10,836,218 B2) as applied to claim 4 above, and further in view of Takada (US Patent No. 6,123,131).
Regarding claim 5, Ohara does not teach that the circular arc has a radius of not less than 20 mm and not greater than 200 mm.
In an analogous art, Takada teaches that the radius of the of a sidewall rib (Fig. 2, Ref. Num. R) is set in the range of 10 mm to 50 mm (Col. 3, Lines 47-49). Takada does not expressly disclose a value of not less than 20 mm and not greater than 200 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the radius of the circular arc within the claimed range since Takada discloses the radius of the circular arc as between 10 mm and 50 mm (Col. 3, lines 47-49), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ohara with Takada to make the radius of the circular arc to be between 10 and 50 mm. This modification will prevent cracks from forming on the protrusions and prevent excess heat generation (Takada; Col. 3, lines 49-52).
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2010/0288409 A1) in view of Kuwano (US Patent No. 10,836,218 B2).
Regarding claim 6, Ohara does not teach that an intersection angle of the axially outer ends of the lateral grooves relative to the profile is not less than 100° and not greater than 140°.
In an analogous art, Kuwano teaches that an intersection angle of a sidewall groove (opening) (Fig. 6, θ1) is 90° to 135° (Col. 9, Lines 43-45). Kuwano does not expressly disclose a value of 100° to 140°; however, it would have been obvious to a person of ordinary skill in the art to configure the intersection angle of a sidewall groove within the claimed range since Kuwano discloses the intersection angle of a sidewall groove as between 90° and 135° (Col. 9, Lines 43-45), said range overlapping the claimed range.
It would have been obvious to a person of ordinary skill in the art to modify Ohara with Kuwano to have the intersection angle of an axially outer end of the lateral groove relative to the profile be set in a range of 90° to 135°. Even though Kuwano teaches an intersection angle with a sidewall groove being 90° to 135°, the reasoning behind this angle range is to disperse stresses along the side of the tire (Col. 12, Lines 4-7) which can be applied to various tire structures along the sidewall. It would have then been obvious to one of ordinary skill in the art to use that angle range for the intersection angle of the lateral groove and the profile near the top of the sidewall.
Regarding claim 7, Ohara does not explicitly teach the height of Hi+De, but since the depth of the lateral groove bottom is at the profile of the tire, Hi+De will be equivalent to the height of the protector ribs from the profile of the tire. Ohara teaches that the height of the protector rib (Fig. 2, Ref. Num. H11) from the profile of the tire is between 5 mm and 8 mm (Para. [0042]). Ohara does not expressly disclose a value of 4.5 mm to 6.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the sum of Hi+De within the claimed range since Ohara discloses the .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749